The petition for a temporary restraining order and injunction, pending action of this Court upon the petition for a writ of certiorari filed herein, is granted, and
Mr. Wm. Elmer Brown, Jr., for petitioner.
Mr. Benjamin Reass for respondent.
It is ordered that, until this Court acts upon the petition for writ of certiorari, All Continent Corporation, its officers, agents, attorneys, and employees be, and they are hereby, enjoined from proceeding in any manner against the petitioner herein in a suit in equity now pending in the United States District Court for the Eastern District of Pennsylvania entitled “All Continent Corporation, Plaintiff v. John S. Wynn et al., Defendants,” being cause No. 9533 on the equity docket of said court.